Citation Nr: 0400749	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
fistulectomy with impairment of sphincter control and 
purities ani with postoperative residuals of perianal abscess 
with hemorrhoids.  

2.  Entitlement to a compensable evaluation for left eardrum 
scarring.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty from May 1959 to April 1963 and 
from July 1965 to December 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002  rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the issues on appeal.  

The Board notes that R. Edward Bates previously represented 
the veteran.  Effective July 28, 2003, VA revoked Mr. Bates' 
authority to represent VA claimants and the veteran was 
notified of this fact in a letter dated in November 2003.  In 
a response received in December 2003, the veteran elected to 
represent himself and requested VA proceed with his appeal.  

The veteran also raised a claim for post-traumatic stress 
disorder.  That issue is referred back to the RO for further 
adjudication.  


REMAND

In a letter dated in August 2001, the veteran's attorney 
reported that the veteran received Social Security 
Administration (SSA) disability benefits.  Records pertaining 
to the award of these benefits are relevant to the claims at 
issue in this appeal.  VA has a duty to assist in gathering 
Social Security records when put on notice that the veteran 
is receiving those benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  
The records from SSA have not been associated with the 
veteran's claims file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request any medical 
records and decisions regarding the 
veteran's claim for Social Security 
disability benefits.

2.  The RO should then send the claims 
file to the VA examiners who conducted the 
February 2002 ear disease (P. Corro) and 
rectum and anus examinations (Terrance 
Collison, PA).  The examiners should 
conduct a complete review of the entire VA 
record, including the veteran's claims 
file.  The examiners should acknowledge in 
the examination reports that the claims 
folder was reviewed.

After having the opportunity to review the 
entire file, the examiners should add any 
additional comments or findings pertinent 
to the veteran's claims for increased 
ratings for left ear drum scarring and 
fistulectomy with impairment of sphincter 
control and purities ani with 
postoperative residuals of perianal 
abscess with hemorrhoids.  The review 
should be done via an addendum to the 
February 2002 Compensation and Pension 
Exam Reports.

If the February 2002 VA examiners cannot 
be located, other physicians may review 
the claims file and furnish the requested 
opinions.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.   

4.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


